         Case 5:20-cv-03124-SAC Document 11 Filed 08/18/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

JACOB D. YORK,

               Plaintiff,

               v.                                           CASE NO. 20-3124-SAC

STATE OF KANSAS,
et. al,

               Defendants.

                                            ORDER

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. The Court

granted Plaintiff leave to proceed in forma pauperis. (Doc. 5.) Plaintiff is housed at the

Sedgwick County Jail in Wichita, Kansas (“SCJ”). On July 28, 2020, the Court entered a

Memorandum and Order and Order to Show Cause (Doc. 8) (“MOSC”) granting Plaintiff until

August 28, 2020, in which to show good cause why his Complaint should not be dismissed for

the reasons set forth in the MOSC. Plaintiff was also granted an opportunity to file a proper

amended complaint.

       This matter is before the Court on Plaintiff’s Response (Doc. 9) seeking an extension of

time to respond to the MOSC, and his Motion to Appoint Counsel (Doc. 10). The Court grants

Plaintiff’s request for additional time to respond to the MOSC.

       Plaintiff requests the appointment of counsel, arguing that his access to the law library is

limited, the SCJ has approximately 100 positive cases of COVID-19 which causes unwarranted

restrictions, and he is indigent. The Court has considered Plaintiff’s motion for appointment of

counsel. There is no constitutional right to appointment of counsel in a civil case. Durre v.

Dempsey, 869 F.2d 543, 547 (10th Cir. 1989); Carper v. DeLand, 54 F.3d 613, 616 (10th Cir.



                                                1
         Case 5:20-cv-03124-SAC Document 11 Filed 08/18/20 Page 2 of 3




1995). The decision whether to appoint counsel in a civil matter lies in the discretion of the

district court. Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991). “The burden is on the

applicant to convince the court that there is sufficient merit to his claim to warrant the

appointment of counsel.” Steffey v. Orman, 461 F.3d 1218, 1223 (10th Cir. 2006) (quoting Hill

v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004)). It is not enough “that

having counsel appointed would have assisted [the prisoner] in presenting his strongest possible

case, [as] the same could be said in any case.” Steffey, 461 F.3d at 1223 (quoting Rucks v.

Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)).

       In deciding whether to appoint counsel, courts must evaluate “the merits of a prisoner’s

claims, the nature and complexity of the factual and legal issues, and the prisoner’s ability to

investigate the facts and present his claims.” Hill, 393 F.3d at 1115 (citing Rucks, 57 F.3d at

979). The Court concludes in this case that (1) it is not clear at this juncture that Plaintiff has

asserted a colorable claim against a named defendant; (2) the issues are not complex; and (3)

Plaintiff appears capable of adequately presenting facts and arguments. The Court denies the

motion without prejudice to refiling the motion if Plaintiff’s Complaint survives screening.

       IT IS THEREFORE ORDERED THAT Plaintiff is granted until September 11, 2020,

in which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why Plaintiff’s Complaint should not be dismissed for the reasons set forth in the Court’s

MOSC at Doc. 8.

       IT IS FURTHER ORDERED that Plaintiff is also granted until September 11, 2020, in

which to file a complete and proper amended complaint to cure all the deficiencies discussed in

the Court’s MOSC at Doc. 8.




                                                2
        Case 5:20-cv-03124-SAC Document 11 Filed 08/18/20 Page 3 of 3




      IT IS FURTHER ORDERED that Plaintiff’s Motion to Appoint Counsel (Doc. 10) is

denied without prejudice.

      IT IS SO ORDERED.

      Dated August 18, 2020, in Topeka, Kansas.

                                       s/ Sam A. Crow
                                       Sam A. Crow
                                       U.S. Senior District Judge




                                          3
